DETAILED ACTION
	This action is responsive to 09/14/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,825,881) in view of Tobita (US Pub. 2007/0274433) and Park et al. (US Patent 10,622,436), hereinafter Park36.
Regarding claim 1, Shin discloses a display substrate, comprising: a base substrate (see fig. 4-display device 300 inherently has a base substrate), comprising a display region (display region 310-see fig. 4) and a peripheral region on at least one side of the display region (i.e., peripheral region outside the display region 310 having the driving units (302, 304, and 306)-see fig. 4); and a gate scan driving circuit (second scan driving unit 306-see fig. 4), a light-emitting control scan driving circuit (first scan driving unit 304-see fig. 4), and a first power line in the peripheral region of the base substrate and arranged in sequence along a side of the peripheral region away from the display region (second voltage source (Vss or ground-see [col. 8, ll. 15-23] and figs. 5-6), wherein the display region comprises a pixel circuit (pixel circuit P-see figs. 4-5 and [col. 9, ll. 48-58]), the gate scan driving circuit is configured to output a gate scan signal (selection signals S[1] to S[n]-see fig. 4 and [col. 9, ll. 38-43]), an output terminal of the light-emitting control scan driving circuit is electrically connected to at least one light-emitting control transistor in the display region (see, for example, fig. 5, wherein E[n] is applied to the control terminal of emission control transistor M54), the light-emitting control scan driving circuit is configured to output a light-emitting control signal (the first scan driving unit 304 applies emission signals E[1] to E[n] emission scan lines-see figs. 4-5 with description in [col. 9, ll. 31-37]), the light-emitting control transistor is configured to control a light-emitting element to emit light in response to the light- emitting control signal (i.e., control light emission control transistor M54-see fig. 5), and the first power line is electrically connected to a cathode of at least one light-emitting element in the display region (see fig. 5-Vss); and the light-emitting control scan driving circuit comprises a second stabilizing capacitor in the peripheral region (load capacitor C connected between a corresponding emission scan line of the emission scan lines and the second voltage source (i.e., GND)-see fig. 6 with description in [col. 10, ll. 15-25]-please, note that first scan driving unit 304 is disposed in the peripheral region (see fig. 4)), a first electrode plate of the second stabilizing capacitor is electrically connected to the output terminal of the light-emitting control scan driving circuit, a second electrode plate of the second stabilizing capacitor is electrically connected to the first power line (see fig. 6 with description in [col. 10, ll. 22-25]-each load capacitor C is connected between a corresponding emission scan line of the emission scan lines and the second voltage source (i.e., GND)).
Shin does not appear to expressly disclose the gate scan driving circuit comprises a first stabilizing capacitor, a first electrode plate of the first stabilizing capacitor is electrically connected to an output terminal of the gate scan driving circuit, and a second electrode plate of the first stabilizing capacitor is electrically connected to the first power line.
Tobita is relied upon to teach the gate scan driving circuit comprises a first stabilizing capacitor (see, for example, fig. 8, which illustrates a load capacitance C3), a first electrode plate of the first stabilizing capacitor is electrically connected to an output terminal of the gate scan driving circuit, and a second electrode plate of the first stabilizing capacitor is electrically connected to the first power line (as shown in fig. 8, the load capacitance C3 is connected between an output Gk of a bi-directional unit shift register and a low potential side power supply VSS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tobita with the invention of Shin by also including a load capacitor for each shift register circuit of the scan driving unit (306), as taught by Tobita, in order to suppress malfunction caused by leakage current of constituting transistors and shift in threshold voltage in a bi-directional unit shift register (see [0028]).
Shin in view of Tobita does not appear to expressly teach the second electrode plate of the second stabilizing capacitor comprises a first part and a second part, and an organic insulation layer is provided between the first part and the second part of the second electrode plate of the second stabilizing capacitor in a direction perpendicular to the base substrate.
Park36, in for example, fig. 8 with description in [col. 15, ll. 58-col. 17, ll. 15], teaches implementing a second capacitor Cpr as a combination of different capacitances formed between different layers (340, 400, and 570) separated by insulating layers (137,139).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park36 with the inventions of Shin and Tobita such that any one of the stabilizing (load) capacitors is implemented using three or more electrodes disposed in different layers separated by insulating layers, as taught by Park36, so that the capacitance of the second capacitor Cpr may be maximized (see [col. 17, ll. 11-15]).
Regarding claim 9, Shin discloses wherein a duration of an effective level of the light-emitting control signal output by the light-emitting control scan driving circuit in one frame is greater than a duration of an effective level of the gate scan signal output by the gate scan driving circuit in one frame (see pulse width of emission signals E[1]-E[3] in figs. 9 and 13, compared to pulse width of scan signals S[1]-S[3] in fig. 20).
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Tobita and Park36, and further in view of Park et al. (US Patent 11,074,842), hereinafter Park42.
Regarding claim 2, Shin in view of Tobita and Park36 teaches a capacitor structure having three or more electrodes separated by insulating layers in claim 1 above. 
However, Shin in view of Tobita and Park36 does not appear to expressly disclose wherein the light-emitting control scan driving circuit further comprises: a third stabilizing capacitor and a first connection portion; and a first electrode plate of the third stabilizing capacitor is electrically connected to the first connection portion, a second electrode plate of the third stabilizing capacitor is electrically connected to the first power line.
Park42 is relied upon to teach wherein the light-emitting control scan driving circuit further comprises: a third stabilizing capacitor and a first connection portion; and a first electrode plate of the third stabilizing capacitor is electrically connected to the first connection portion, a second electrode plate of the third stabilizing capacitor is electrically connected to the first power line (see, for example, fig. 2B, which illustrates a shift register having a capacitor CQB connected between a QB-node (first connection portion) and ground power source VSS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park42 with the inventions of Shin, Tobita and Park36 by including a stabilizing capacitor between a QB-node and ground power supply of each shift register, which, as taught by Park42, stabilizes the QB node (see [col. 8, ll. 60-63]).
Regarding claim 8, Shin in view of Tobita and Park36 teaches a capacitor structure having three or more electrodes separated by insulating layers in claim 1 above.
However, Shin in view of Tobita and Park 36 does not appear to expressly teach wherein the light-emitting control scan driving circuit further comprises: a fourth stabilizing capacitor and a second connection portion; wherein a first electrode plate of the fourth stabilizing capacitor is electrically connected to the second connection portion, and a second electrode plate of the fourth stabilizing capacitor is electrically connected to the first power line.
Park42 is further relied upon to teach wherein the light-emitting control scan driving circuit further comprises: a fourth stabilizing capacitor and a second connection portion; wherein a first electrode plate of the fourth stabilizing capacitor is electrically connected to the second connection portion, and a second electrode plate of the fourth stabilizing capacitor is electrically connected to the first power line (see, for example, fig. 2B-first capacitor CQ is connected between a Q node (herein second connection portion) and the ground power source VSS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park42 with the inventions of Shin, Tobita and Park36 by including a stabilizing capacitor between a Q node and ground power supply of each shift register, in order to stabilize the Q node (see [col. 8, ll. 59-60]).
Allowable Subject Matter
Claims 4-7 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites a shift register circuit not taught by the references of record. Claims 4-7 recite mathematical relationships not taught or suggested by the references of record. Claim 10 and 11 recite a first and a second shielding layer used as electrode plates of stabilizing capacitors, and other specific arrangements of the first and second shielding layers not taught by the references of record. Claims 12-20 depend from and further limit claim 10, and are therefore equally indicated as allowable.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 15-17) that Park fails to disclose or suggest at least “the second electrode plate of the second stabilizing capacitor of the light-emitting control scan driving circuit in the peripheral region comprises a first part and a second part, and an organic insulation layer is provided between the first part and the second part of the second electrode plate of the second stabilizing capacitor in a direction perpendicular to the base substrate”. To further buttress his arguments, Applicant argued that the second capacitor Cpr of Park (fig. 8) is part of a pixel (PX), however, the second stabilizing capacitor of amended claim 1 is not part of the pixel in the display region, but at least part of the light-emitting control scan driving circuit (distinguished from the pixel circuit) in the peripheral region, therefore, Park fails to disclose or teach the aforementioned limitation.
The Examiner respectfully disagrees for at least the following reasons: Shin discloses a scan driving unit 304 that applies emission signals E[1], E[2], …, E[n] to emission scan lines, the scan driving circuit 304 is disposed at a peripheral region of the display region 310 (see fig. 4), and the first scan driving circuit includes a plurality of load capacitors C (see fig. 6 with description in [col. 10, ll. 15-25]), each of the load capacitors C is connected between a corresponding emission scan line of the emission scan lines and a second voltage source (i.e., GND), i.e., Shin clearly discloses a second a load (stabilizing) capacitor disposed at the peripheral area of the display, a first electrode of the second load capacitor connected to the output terminal of the light-emitting control scan driving circuit, and a second electrode of the second load capacitor connected to a first power line (herein GND). Shin in view of Tobita does not appear to expressly teach that each of the load capacitors C has the claimed specific structure with three or more electrodes separated by dielectric layers. However, designing a capacitor to have three or more electrodes using existing conductive patterns separated by dielectric layers can be gleaned from the teachings of Park (see fig. 8). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the capacitor design of Park with the inventions of Shin and Tobita, by designing the load capacitor of Shin to have three or more electrodes separated by dielectric layers, as taught by Park, so that the capacitance of the load capacitor may be maximized (see Park, [col. 17, ll. 11-15]).
The Examiner therefore contends that claim 1, as amended, is rendered obvious in view of the teachings of Shin, Tobita, and Park.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627